DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another apparatus,” “drive,” “body,” “robot arm, “first flat plate,” and “second flat plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 15 recites the limitations “a first flat plate” and “a second flat plate.”  These limitations are not supported by the Specification.

Claim Objections
Claims 1, 3, 5-7, 9, and 15 are objected to because of the following informalities:  
The limitation “the other surface of the pin plate” lacks antecedence.  
The limitation “the other surface of the hole plate” lacks antecedence.  
Claims 2, 3, and 7 are objected to because of the phrase “an arrangement pattern of a microchip.”  As understood by the Examiner, the phrase should say “microchips” as the arrangement pattern is comprised of a plurality of microchips.
Claims 4 and 8 are objected to because of the limitation “the hole” lacks antecedence.  Antecedence for a plurality of holes has been established, but not for a single, specific hole.  Applicant should either establish antecedence for the specific hole being referenced, or amend the limitation to read “the holes”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive” in Claims 1, 6, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “drive” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 15 is indefinite for the limitations “a first flat plate” and “a second flat plate.”  The limitations lack antecedent basis in the Specification.  Although it is not required that claim nomenclature have direct, word for word mapping to the Specification, given that Applicant is claiming and disclosing a range of different plates, it is unclear what plates Applicant is claiming.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki et al. (US 7,759,164).
Claim 1. A micro-chip gripper (10) comprising: 
a pin plate (17) having one surface coupled to another apparatus (18);  
a hole plate (flat surface of 13) having one surface facing the other surface of the pin plate while being spaced a predetermined distance apart therefrom, the hole plate being driven along with the (interpreted as “a”) drive (drive for vertical movement of 15) of the pin plate and including a plurality of holes (30) formed therethrough according to a predetermined pattern; 
a pin (16) inserted into each of the holes of the hole plate and having one end portion supported by the pin plate; and an adhesive layer (5) covering the other surface of the hole plate (Col. 9-11 and Fig. 10-13).  
Claim 2. The micro-chip gripper of claim 1, wherein the holes of the hole plate are formed corresponding to an arrangement pattern of a microchip to be held (Fig. 11).  
Claim 3. The micro-chip gripper of claim 1, wherein a protrusion (structure between slots 31) is formed on the other surface of the hole plate, corresponding to an arrangement pattern of a microchip to be held (Fig. 11).  
Claim 4. The micro-chip gripper of claim3, wherein the hole of the hole plate is formed corresponding to a position of the protrusion, and wherein at least one or more holes are formed corresponding to a single protrusion (Fig. 11).  
Claim 5. The micro-chip gripper of claim 1, wherein a length of the pin is formed to be longer than a distance from the other surface of the pin plate to the other surface of the hole plate, and wherein the pin includes a curved portion (surface of the cylindrical pin is curved) formed at a position corresponding to a space between the pin plate and the hole plate (Fig. 13 and 19).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maki.
	Maki discloses;
Claim 6. A micro-chip transfer apparatus comprising: 

a hole plate (flat surface of 13) having one surface facing the (interpreted as “an”) other surface of the pin plate while being spaced a predetermined distance apart therefrom, the hole plate being driven along with the (interpreted as “a”) drive (drive for vertical movement of 15) of the pin plate and including a plurality of holes (30) formed therethrough according to a predetermined pattern; a pin (16) inserted into each of the holes of the hole plate and having one end portion supported by the pin plate; and an adhesive layer (5) covering the other surface of the hole plate (Col. 9-11 and Fig. 10-13).  
Claim 7. The micro-chip transfer apparatus of claim 6, wherein the holes of the hole plate are formed corresponding to an arrangement pattern of a microchip to be held, and wherein a protrusion (structure between slots 31) is formed on the other surface of the hole plate, corresponding to an arrangement pattern of a microchip to be held (Fig. 11).  
Claim 8. The micro-chip transfer apparatus of claim 7, wherein the hole (interpreted as “holes”) of the hole plate is formed corresponding to a position of the protrusion, and wherein at least one or more holes are formed corresponding to a single protrusion (Fig. 11).  
Claim 9. The micro-chip transfer apparatus of claim 6, wherein a length of the pin is formed to be longer than a distance from the other surface of the pin plate to the other surface of the hole plate, and wherein the pin includes a curved portion (surface of the cylindrical pin is curved) formed at a position corresponding to a space between the pin plate and the hole plate (Fig. 13 and 19).  

Claim 6. Maki does not disclose a robot arm, or that the holder is an end of the robot arm.
	However, the Examiner takes Official Notice that robots and robot arms are well known to one of ordinary skill in the art.
.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Menard et al. (US 2017/0133250).
	Maki discloses;
Claim 10. A transfer apparatus of an electronic component comprising: 
a plurality of pins (16); a first plate (17) connected to the plurality of pins to support the plurality of pins; 
a second plate (20) including a first surface opposite to one surface of the first plate, and a second surface oriented in a direction opposite to the first surface, and including a plurality of hole regions (19) through which the plurality of pins may be inserted according to the (interpreted as “a”) drive (drive for vertical movement of 15) of the first plate; and a third plate (flat surface of 13) having one surface attached (indirectly) to the second surface of the second plate and including a plurality of hole regions through which the plurality of pins may be inserted according to the drive of the first plate, wherein the third plate includes a polyolefin or polyvinyl layer (5) (Col. 9-11 and Fig. 10-13).  
Claim 11. The transfer apparatus of an electronic component of claim 10, wherein, in order to raise at least one electronic component, the third plate includes a protrusion (structure between slots 31) attachable to the electronic component (Fig. 11).  
Claim 12. The transfer apparatus of an electronic component of claim 10, wherein the at least one electronic component is detached from the third plate by at least one of the plurality of pins descending according to the descending operation of the first plate (Maki’s apparatus is capable of performing the claimed function when inverted).  
Claim 14. The transfer apparatus of an electronic component of claim 10, wherein the plurality of holes of the third plate can be formed by means of a laser beam radiated onto the third plate.  It is further noted that the limitations of Claim 14 are considered to be product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). 
Claim 10: Maki does not recite the polyolefin or polyvinyl layer is a polydimethylsiloxane (PDMS) layer.
	However, Menard discloses an apparatus for transferring micro-chips (Fig. 5), and further teaches the use of polydimethylsiloxane as a micro-chip contact surface due to its “attractive properties such as linear elastic response to elongations of 100% or more, high physical toughness, and excellent fatigue characteristics” (Par. 0078).
Therefore, in view of Menard’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have replaced Maki’s polyolefin or polyvinyl layer with polydimethylsiloxane due to its attractive properties such as linear elastic response to elongations of 100% or more, high physical toughness, and excellent fatigue characteristics.

Claim 13. Maki does not recite the transfer apparatus of an electronic component of claim 10, wherein the second plate is made of at least one of metal, ceramic, or glass.
	However, Maki does disclose that the pins are made of metal (Col. 10, Ln. 63) and discloses a different component (sealing disc 51) is made of ceramic (Col. 15 Ln. 44).
.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Menard, and further in view over Takashima et al. (US 2014/0037413).
Claim 15. Maki does not disclose the second plate comprises: a first flat plate including a plurality of hole regions and having one surface attached to the third plate; and a second flat plate including a plurality of hole regions and attached to the other surface of the first flat plate, wherein a diameter of each of the plurality of hole regions of the first flat plate is larger than a diameter of each of the plurality of hole regions of the second flat plate. 
	However, Takashima discloses a suction chuck (10) which includes a plate-laminated body (12), and further teaches the plate-laminated body having a first flat plate (28) including a plurality of hole regions (47) and having one surface attached to the third plate; and a second flat plate (25) including a plurality of hole regions (32) and attached (indirectly) to the other surface of the first flat plate, wherein a diameter of each of the plurality of hole regions of the first flat plate is larger than a diameter of each of the plurality of hole regions of the second flat plate (Par. 0102-0113 and Fig. 2-5).
Therefore, in view of Takashima’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have made Maki’s second plate by means of a first plate and second plate, the first plate having holes larger than the second plate holes so compressed air flowing out of the holes would provide a vacuum holding force to the polyolefin or polyvinyl layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652